JUSTICE COATS,
concurring in part and concurring in the judgment.
1 26 I agree fully with the majority's decision to overrule the court of appeals holding in People v. Raglin, 21 P.3d 419 (Colo.App.2000), and to hold instead that an additional advisement concerning mistrial need not be included in a modified-Alen instruction. For the reasons articulated in my separate opinion in Gibbons v. People, 2014 CO 67, 328 P.3d 95, also released today, I do not concur, however, in the remainder of the majority opinion, advising as it does that "[al trial court has discretion to instruct a deadlocked jury about the possibility of a mistrial when, considering the content of the instruction and the context in which it is given, the instruction will not have a coercive effect on the jury." Maj. op. ¶ 16.
27 I therefore concur in part and concur in the judgment of the court.
I am authorized to state that CHIEF JUSTICE RICE and JUSTICE EID join in the concurrence in part and concurrence in the judgment.